Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the first part and the second part constitute volumes in a mold in which first and second materials are then molded.  However, claim 14 calls for laser welding an end of the first part to an end of the second part and it is not clear what is being claimed.  Is applicant referring to volumes in a mold or to the parts that are formed in these volumes?  Also, if it is the parts being formed that applicant means, it is not clear how the first and second materials would be cured and then the parts resulting therefrom be laser welded.  If the parts are formed in the mold, would they not be joined together during the forming?  Clarification is required as to the curing and subsequent laser welding.      
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin 2016/0366941 (see 13 and 14 in Figs. 1 and 2; paragraphs 0017 and 0058).
Lin discloses a method of manufacturing a vaporizer cartridge comprising forming an outer housing of the vaporizer cartridge and a mouthpiece by a two-color molding method—see paragraphs 0017 and 0058 and 13 and 14 in Figs. 1 and 2.  A two-color molding method is known in the art as forming a two part—ie, colored-- piece integrally by molding two different color materials in the same mold.  It is submitted that such a method  inherently includes filling a first part of a volume of a mold with a first material, the volume defining the vaporizer cartridge, and filling a second part of the mold volume with a second material, the first part defining a reservoir housing (13) and the second part defining the mouthpiece (14).  As shown in Fig. 2, the wall thickness of the vaporizer cartridge is substantially the same along the reservoir housing and the mouthpiece.  
3.Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Christensen et al 2017/0233114 (see Fig. 2).
Christensen et al (see Fig. 2) discloses the instant vaporizer cartridge including a reservoir housing (201), a mouthpiece (217) coupled to the housing and an air tube assembly comprising a wick housing portion (205) holding a wicking element (202) and a heating element (207), a tubing portion (209) and a filter housing portion holding absorbent pads (219).  
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2016/0366941.
Lin discloses the basic claimed method as set forth in paragraph 1, supra, the applied reference essentially lacking certain aspects that are submitted to be well within the skill level of the art.  Initially, claims 1, 2, 4 and 9 have been rejected under 103 should applicant dispute the 102 rejection.  A two color molding is conventionally known to encompass the molding of two different colored materials in the same mold and such would have been an obvious interpretation of the disclosure in Lin.  A two color molding would clearly have rendered a translucent and opaque material as obvious thereover dependent on the exact color scheme and aesthetic look desired for the cartridge.  Instant claims 6-8 are submitted to be obvious and well within the skill level of the art.  It is conventional in the art to employ a stepped portion as a stop feature when joining two parts—Official Notice is hereby taken of this—and such would have been an obvious feature in Lin to join the parts as desired.  The curing of instant claim 14 is submitted as being well within the skill level of the art as a conventional way of solidifying molded materials—Official Notice is hereby taken of this.  It is also well known to lase weld parts together  and such would have been an obvious aspect in the method of Lin to ensure accurate joining of the parts.
5.Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2016/0366941 in view of Christensen et al 2017/0233114.
Lin discloses the basic claimed method as set forth in paragraph 4, supra, the primary reference essentially lacking a teaching of forming an air tube assembly by molding, laser welding the air tube to the reservoir or the mouthpiece and sealing a port of the air tube assembly.  Christensen et al discloses forming a vaporizer cartridge which employs an air tube—see 209 in Fig. 2—and it would have been obvious to have modified the method of the primary reference by laser welding such a tube to the reservoir or mouthpiece to facilitate forming a path for the vaporizable fluid to reach the user.  It would have been customary to mold such a tube as set forth in instant claim 10, such molding being taught for the reservoir housing and mouthpiece of the cartridge.  Figure 11B of Christensen et al shows seals 1015 and 1009 being employed in a vaporizer cartridge and it would have been obvious to have employed such seals to seal a port of the air tube assembly.  Either applied reference would meet instant claim 13.  
6.Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al 2017/0233114.
Christensen et al discloses the basic claimed vaporizer cartridge as set forth in paragraph 3, supra, the applied reference essentially lacking certain aspects that are submitted to be well within the skill level of the art.  For instance, making the air tube assembly out of a single molded part would have been an obvious aspect in that it is within the skill level to fashion known parts as integral instead of separate parts.  The exact materials for the parts as set forth in instant claims 17 and 18 are each well known in the art and such would have been obvious material selections for the different parts dependent on strength and aesthetics desired for the parts.  It is certainly within the skill level of the art to make known parts out of conventionally used materials such as metal and plastic.
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742